Opinion by
Mr. Justice Mestbezat,
The vital question for determination in this issue, as suggested in the opinion of the Superior Court, was as to the ownership of the tramway constructed on the land of the plaintiffs. The plaintiffs contended and requested the court to charge the jur}*- that by virtue of the contract of October 30, 1885, the original, as well as the reconstructed, tramroad became a part of the realty and was the property of the plaintiffs. The defendants maintained that the tramway was constructed for the removal of the timber and not for the permanent improvement *365of the land, and asked the court in their second and fourth points for charge to submit the question as to the ownership of the tramroad to the jury under the evidence in the case. The trial judge complied with the request of the defendants and submitted that question to the jury with the suggestion that it appeared to him “ that the road was put there for the purpose of removing the timber from that land.” The court, therefore, not only did what the defendants asked him to do on the important question in the case, but also added, in his instructions, the weight of his opinion in support of their contention before the jury. The defendants may believe they have cause to complain of the jury in finding that the tramroad was a part of the realty and, consequently, the ownership of the road was in the plaintiffs, but they certainly have no grounds whatever for alleging error in the court in submitting, with proper instructions, the question of the ownership of the road to the jury.
The ownership of the tramroad having been determined to be in the plaintiffs, the verdict of the jury must necessarily have been in favor of the plaintiffs. We have carefully considered the matters complained of in the various assignments of error and are not convinced that the court below committed any reversible error on the trial of the cause. The learned president judge of the Superior Court has discussed all the questions raised in the numerous specifications of error in an elaborate and an exhaustive opinion and it would serve no good purpose to discuss them here. ■ His conclusions are fully sustained by his reasoning and the authorities cited.
The judgment of the Superior Court is affirmed.